DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response, filed 10/11/2022, amended claims 2, 7, and 18.  Claims 1-20 are pending.

Allowable Subject Matter
	Claims 1-14 and 20 are allowable over the prior art of record.

Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/11/2022 with respect to the § 112(b) rejection of claims 15-19 have been fully considered but they are not persuasive. 
Applicant argues at pages 9 & 10 of the Remarks:

Applicant respectfully disagrees.  Indices i, j, m, n and e are not variables as asserted by the Office.  Rather, i, j, m, n and e are indices in subscript for a sequence of respective variables, which is a commonly used notation in mathematics. For example, Claim 15 recites “having a plurality of columns corresponding to a plurality of events Ei”, where each of the “plurality of columns” corresponds “to a plurality of events”. Suppose, for example, there are 3 columns, then there would be events E1, E2 and E3, corresponding to those three columns using the notation Ei, where i represents the indicia 1, 2 and 3. 

The examiner respectfully disagrees.  The value of the indices varies, as demonstrated in Applicant’s example of 3 columns.  As discussed in the updated rejection below, the examiner suggests amending the claims to explicitly recite that each of these variables represent an integer greater than zero to clarify the claims as drafted and overcome the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 15, 18 & 19 recite various variables that are not defined or explained and render the metes and bounds of the claim scope indefinite.  Examples of these include “i”, “j”, “m”, “n”, “e”.  Claims 16-19 depend on claim 15.
	To overcome the rejection, the examiner suggests amending the claims to explicitly recite that each of these variables represent an integer greater than zero.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Applicant’s claim amendments and supporting arguments with respect to the § 112(b) rejection of claims 7-11 have been fully considered and are persuasive, and the § 112(b) rejection of those claims has been withdrawn. 

Applicant’s arguments with respect to the § 103 rejection of claims 1-20 have been fully considered and are persuasive, and the § 103 rejection of those has been withdrawn. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/13/2022